In this entire record, I am unable to find any evidence of fraud, over-reaching or intentional wrongful conduct on the part of the Northern Trust Company or of its attorneys whose fees are denied. On the contrary, it is apparent that every effort was made to protect the estate of the deceased incompetent which was so seriously involved. The company might be charged with too much zeal for its ward but certainly with no wrongful motive or wrongful act. The item of $10,539.89 paid to the Security Bank of Chicago was clearly a debt of the estate and if there was any defect in proof, it was one that both parties overlooked and acquiesced in in the trial court. This item, with the conservator's fees, executor's fees, penalties and penalty interest, is wrong in my opinion. It is a very sound policy to look carefully after the interests of minors but we should also remember that adults and corporations also have a right to our consideration. The result of this opinion is to enrich minors at the expense of adults who have tried honestly to further the minors' best interests and it fails to appeal to my sense of justice.